Citation Nr: 1647621	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO. 08-30 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for hypertension, to include as secondary to diabetes or service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for hypertension, to include as secondary to diabetes or service-connected PTSD.

3. Entitlement to service connection for rhinitis. 

4. Entitlement to service connection for bilateral onychomycosis, to include as secondary to diabetes.

5. Entitlement to service connection for peripheral neuropathy of the upper and lower bilateral extremities, to include as secondary to diabetes.

6. Entitlement to service connection for glaucoma, claimed as secondary to diabetes.

7. Entitlement to an initial evaluation in excess of 50 percent for PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to April 1967.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from April 2011, January 2012 and May 2013 rating decisions issued by the RO. 

In March 2014, the Veteran testified at a hearing before the undersigned at the RO. A transcript of the hearing is included in the claims file.

In August 2015, the Board in pertinent part denied the Veteran's claim for a rating in excess of 50 percent for PTSD. The Board remanded the remaining claims for further development of the record. The Veteran appealed the decision denying a rating in excess of 50 percent for the service-connected PTSD to the United States Court of Appeals for Veterans Claim (Court). In June 2016, the Court granted the parties' Joint Motion for Remand (Joint Motion). The development concerning the other claims on appeal has been completed and the claims have been returned to the Board for appellate disposition.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The issues of entitlement to service connection for hypertension, on the merits and peripheral neuropathy of the bilateral upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a January 2007 rating decision, the Agency of Original Jurisdiction (AOJ) denied service connection for hypertension; the Veteran did not perfect an appeal to this decision. New and material evidence was not received within one year of notification. 

2. The evidence added to the claims files subsequent to the January 2007 rating decision relates to an unestablished fact necessary to substantiate the claim and is not cumulative or redundant of that previously considered. 

3. The Veteran's current rhinitis is not attributable to disease or injury sustained during his period of service. 

4. The Veteran's current bilateral onychomycosis is not attributable to disease or injury sustained during his period of service. The Veteran's bilateral onychomycosis was not caused by or permanently made worse by a service-connected disability.

5. The Veteran's current glaucoma was not caused by or permanently made worse by a service-connected disability.



6. The symptoms of the Veteran's PTSD were indicative of no greater than occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1. The January 2007 rating decision that denied service connection for hypertension is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015). 

2. The evidence received subsequent to the January 2007 decision denying service connection for hypertension is new and material and the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

3. The criteria for service connection for rhinitis are not met. 38 U.S.C.A. 
§§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4. The criteria for service connection for bilateral onychomycosis are not met. 38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

5. The criteria for service connection for glaucoma are not met. 38 U.S.C.A. 
§§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

6. The criteria for a rating in excess of 50 percent for PTSD are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2015). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify in this case was satisfied by letters sent to the Veteran in December 2009, September 2010, and March 2013. The claims were last adjudicated in July 2016.

The duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. 

In addition, the Veteran was afforded VA examinations in connection with his claims for service connection. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The VA examinations and the medical opinions obtained are adequate to evaluate the claims decided, as the opinions was predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiners considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed. 

With regard to his claim for an increased rating for his service-connected PTSD, the VA examinations obtained are adequate because the examinations were performed by medical professionals, included a thorough examination, and reported findings pertinent to the rating criteria. 

VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ).

Examinations conducted in November 2015 and May 2016 address the etiologies of the Veteran's claimed disorders. Accordingly, the Board finds that there has been substantial compliance with the remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. 

New and Material Evidence - Hypertension

Generally, a claim that has been denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for the reopening of claims. The Court of Appeals for Veterans Claims (Court) noted that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, does not require new and material evidence as to each previously unproven element of a claim. Shade v. Shinseki, 24 Vet. App. 110 (2010). For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO denied service connection for hypertension in a January 2007 rating decision. In particular, the RO found that although the Veteran was diagnosed with hypertension, there was no record of treatment for hypertension in service or within a year of the Veteran's discharge from service. 

The evidence in January 2007 included the service treatment records, post-service treatment records (dated from October 2001 to October 2007) that documented diagnosis of hypertension and contentions of the Veteran indicating his belief that his hypertension onset due to his service-connected PTSD. The Veteran was informed of this decision and apprised of his appellate rights, but he did not perfect a timely appeal. Therefore, the January 2007 rating decision became final. 38 C.F.R. § 20.1103. 

In November 2009, the Veteran requested that his claim be reopened. The evidence received since the January 2007 rating decision includes various lay statements submitted by the Veteran asserting that his hypertension onset secondary to diabetes or secondary to herbicide exposure during his period of service. The August 2014 Report of VA examination confirms a diagnosis of hypertension. The physician opined that it was less likely as not that the Veteran's hypertension was proximately due to or the result of his service-connected condition. The physician explained that hypertension was not caused by diabetes mellitus but it was aggravated by diabetes due to microvascular complications. 

However, the Veteran did not then have, nor has he since been diagnosed with diabetes. Instead, he has continually been shown to have hyperlipidemia and/or high cholesterol. Further, the physician concluded that the Veteran's hypertension was not aggravated by diabetes because he did not have diabetes. 

In the report of a November 2015 VA examination, the physician opined that the Veteran's claimed hypertension was less likely than not incurred in or caused by an in-service injury, event or illness. The physician noted that hypertension was not diagnosed or treated during the Veteran's period of service and explained there was no medical or scientific evidence to suggest that serving in the military for 2 years would put the Veteran at an increased risk for hypertension. The physician also found that there was no indication of the Veteran having any aggravation of his hypertension from diabetes or PTSD. The physician explained that the Veteran does not have diabetes and "PTSD does not cause or aggravate hypertension in my opinion." 

In the report of a May 2016 VA examination, the examiner opined that the claimed hypertension was less likely than not proximately due to or the result of the Veteran's service-connected disability. The examiner explained that there was no present established diagnosis of diabetes. Thus, any present hypertension was likely related to elevated cholesterol levels. 

This additional evidence is not cumulative in nature. The August 2014, November 2015 and May 2016 opinions from the physicians (and examiner) address the etiology of the Veteran's hypertension. 

A nexus between the current hypertension and service-connected disease or injury had not been addressed previously. Under Shade, the law generally favors reopening of claims. Shade, 24 Vet. App. At 118 ((observing that 38 C.F.R. 
§ 3.156 (a) creates a low threshold of "enabling rather than precluding reopening" of a previously denied claim for VA benefits)). Given Shade, the newly-submitted evidence relates to an unestablished fact necessary to substantiate the claim and is more than cumulative or redundant of that previously considered.

For these reasons, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for hypertension. 

At all events, in affording the Veteran VA medical examinations during his current attempt to reopen his claim, the AOJ has essentially performed a de facto reopening. In so doing, the AOJ was obligated by law to ensure that the examination was adequate. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (whenever VA endeavors to provide a VA compensation examination in response to a claim of entitlement to service connection, even when not statutorily obligated to, it must ensure the examination is adequate, else, notify the claimant why one cannot or will not be provided.). Because the VA medical examination is not adequate for appellate review, the matter will be remanded as below. 

Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Additionally, Veterans who during active service served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure. 38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.

VA has interpreted that regulation to mean that the presumption of service connection applies to those service members who physically set foot in the Republic of Vietnam. See Haas v. Peake, 544 F.3d 1306, 1308 (Fed. Cir. 2008). 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and early-onset peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(e). 

The enumerated diseases are AL amyloidosis; chloracne or other acneform diseases; diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313, 3.318. 

VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 68 Fed. Reg. 27630 -27641 (2003). 

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

Further, service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

Rhinitis

The Veteran contends that he has rhinitis that onset due to event or incident of his period of service. 

A January 1967 service treatment record reflects the Veteran received treatment for congested chest cold, coughing and headaches. In pertinent part, he was prescribed nose drops. Otherwise, service treatment records contain no documentation of complaints of or treatment for any respiratory disability.

A September 2005 VA treatment record documents a 2 week history of rhinitis with post nasal drip and nasal congestion. The Veteran treated the symptoms with Allegra. A January 2008 VA treatment record reflects "rhinitis on loratadine with control." On examination, the assessment in pertinent part was rhinitis. 

The August 2014 Report of VA examination reflects a diagnosis of allergic rhinitis. The physician opined that the rhinitis was less likely than not incurred in or caused by in-service injury, event, or illness, explaining medical records did not contain documentation of a rhinitis during military service.

The November 2015 Report of VA examination reflects the physician's opinion that rhinitis was less likely than not incurred in or caused by an in-service injury, event or illness. The physician explained that there was no medical or scientific evidence to suggest that allergic rhinitis is caused by exposure to herbicides (i.e., the etiology and cause of rhinitis does not include exposure to herbicides).

The May 2016 Report of VA examination documents a diagnosis of rhinitis. The examiner commented that rhinitis is fairly common on an episodic basis in regions with high pollen counts and there was no indication of persistent rhinitis that required daily medication or physician attention. The examiner opined that the rhinitis was less likely than not incurred in or caused by an in-service injury, event or illness. The examiner explained that episodic rhinitis could be due to environmental exposure but that it would not be reasonable to connect exposure in the past to herbicides. The examiner concluded that there was lack of supporting evidence to connect sporadic rhinitis to a chemical exposure from the past.

Though the Veteran has rhinitis, the preponderance of the evidence is against a finding of a linkage between the onset of the disorder first documented in approximately 2005 and his military service ending in 1967 - an approximately 38 year gap. 

The law recognizes that the passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). There is no probative evidence or opinion that suggests a medical relationship or nexus between the disorder and the Veteran's service, to include exposure to herbicide agents. 

The Board has considered the Veteran's lay assertions but they are not medically competent. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

To the extent that he makes such allegations, his allegations of herbicide exposure and the cause of his disorder are no more than conjecture. 

Accordingly, the claim of entitlement to service connection for rhinitis must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Bilateral Onychomycosis

The Veteran contends that his bilateral onychomycosis onset due to event or incident of his period of service. He also asserts that his bilateral onychomycosis was caused or aggravated by a service-connected disease or injury.

Service treatment records contain no documentation of complaints of or treatment for onychomycosis.

An October 2006 VA treatment record reflects the Veteran's complaint of burning and pain to the bottom of both feet. His toenails were thickened and discolored and his left big toenail was ingrown. The assessment was onychomycosis.

The August 2014 Report of VA examination documents a diagnosis of right great toenail onychomycosis. The Veteran reported that the disorder onset during his period of service in Vietnam during the monsoon season. He reported that his feet were always soaked and during hot weather his feet would always sweat. The physician opined that the onychomycosis was less likely than not incurred in or caused by an in-service injury, event or illness, explaining that medical records did not show onychomycosis during the Veteran's period of service.

The November 2015 Report of VA examination documents a diagnosis of bilateral onychomycosis. The physician opined that the bilateral onychomycosis was less likely than not incurred in or caused by an in-service injury, event or illness. The physician explained that there was no evidence of toenail issues/onychomycosis in the service treatment records. Evidence showed that the Veteran's problems onset in 2006. Thus, the physician concluded that there was no evidence to suggest that he had problems secondary to any service event.

The May 2016 Report of VA examination reflects the examiner's opinion that the onychomycosis was less likely than not proximately due to or the result of a service-connected disability. The examiner explained that there was no diagnosis of diabetes. Regardless, the examiner noted that toenail fungus (onychomycosis) was widespread in the region due to the humidity and a condition experienced by both diabetic and non-diabetic individuals at a very high incident rate. The examiner concluded that there was no support for the claim (i.e., service connection for bilateral onychomycosis) as related to diabetes.

The preponderance of the evidence is against the claim of service connection for bilateral onychomycosis as the evidence does not suggest a linkage between the onset of the current bilateral onychomycosis and a period of service or a service-connected disability. The evidence shows that the bilateral onychomycosis did not onset until many years after the Veteran's period of service and it was not caused by or aggravated a service-connected disabilities as diabetes was not found (See August 2014, November 2015 and May 2016 VA examination reports). 

This conclusion is probative as it is based on facts presented by both the service treatment records and the assertions made by the Veteran at the time of the VA examination. Also, notably, there is no competent or credible evidence or opinion that even suggests that there exists a medical relationship, or nexus, between any current onychomycosis and a period of the Veteran's service or a service-connected disability.

As noted, the Veteran is not medically trained and his opinions as to the cause of disorders is not competent and therefore not probative. The question regarding the etiology of such a disability is a complex medical issue that cannot be addressed by a layperson. In that regard, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. See Jandreau v. Nicholson, 492 F.3d at 1376-77 (Fed. Cir. 2007).

As the preponderance of the evidence is against the claim, the benefit-of -the-doubt doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 53-56 (1990).

Glaucoma

The Veteran contends that his glaucoma onset due to diabetes mellitus. As noted above, the Veteran does not have diabetes. 

The September 2014 Report of VA examination documents diagnoses of open angle glaucoma and cataracts of both eyes. The examiner opined that the glaucoma was less likely than not proximately due to, the result of or aggravated by a service-connected condition. The examiner explained that glaucoma was an unrelated issue from diabetes and further the Veteran denied having diabetes.

The October 2015 Report of VA examination confirms the diagnosis of glaucoma. The examiner reiterated that the Veteran does not have a diagnosis of diabetes. The examiner found that the glaucoma did not onset until 2014 and concluded that it was not related to service or a service-connected disability. 

As service connection is not in effect for diabetes mellitus, service connection for a glaucoma claimed as secondary to diabetes mellitus is not warranted. 38 C.F.R. 
§ 3.310.

The only other evidence of record supporting this claim is the various general lay assertions. The Veteran was competent to state that he had glaucoma. However, he is a lay person and is not competent to establish that it onset in service or due to service-connected disease or injury. The Veteran is not competent to offer opinion as to etiology of any glaucoma. The question regarding the etiology of such a disability is a complex medical issue that cannot to be addressed by a layperson. In that regard, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. See Jandreau v. Nicholson, 492 F.3d at 1376-77 (Fed. Cir. 2007).

As the preponderance of the evidence is against the claim, the benefit-of -the-doubt doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 53-56 (1990).

Increased Rating - PTSD

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. 

The rating of the Veteran's PTSD has been assigned pursuant to Diagnostic Code 9411. However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders. See 38 C.F.R. § 4.130.

Under the formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." 

GAF scores between 41 and 50 reflect serious symptoms, (that is, suicidal ideation, severe obsessional rituals, frequent shoplifting), or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). GAF scores between 51 and 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation or school functioning (e.g., few friends, conflicts with peers or co-workers). GAF scores between 61-70 contemplate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). 

However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a). 

On VA examination in May 2006, the Veteran reported that he had been working for the United States Postal Service for 32 years. His relationship with his supervisor and co-workers was fair. He had five siblings and had a good relationship with them and his parents. He had been married for 35 years with a good relationship. He had a daughter, and maintained a good relationship with her. He reported occasional problems in his marriage due to his psychiatric symptoms, and no major problems socially. His reported symptoms included sleeping problems, intrusive memories, irritability, hypervigilance, becoming upset easily, and anxiety.

On examination, the Veteran was oriented. Appearance and hygiene were normal. The Veteran's behavior was appropriate and his affect and mood were depressed. He had periods of increased anger and social isolation. Communication, speech, and concentration were normal. There were no panic attacks, obsessional rituals, delusions, or hallucinations. Thought processes and judgment were normal. The Veteran's memory was mildly impaired to the extent that the Veteran would forget names, directions, recent events, and things his wife told him. The examiner assigned a GAF score of 75. The examiner characterized the disorder as causing "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal)," the "severity statement" corresponding to a 30 percent evaluation.

In a July 2006 statement, the Veteran's wife described the Veteran's increasing irritability and anger, and sleep disturbances. She described him as "abrasive and harsh," at times, and stated that his symptoms had increased in severity over time.

In May 2008, the Veteran reported sleep problems, irritability and anger, and depression most of the time. On examination, he was cooperative with an appropriate affect. His mood was dysphoric. He was logical, coherent, and relevant. He denied suicidal ideation or homicidal ideation. Memory was intact and he was oriented. His judgment was good and insight was fair. The examiner found the Veteran was moderately depressed and assigned a GAF score of 54. 

In February 2009, the Veteran reported sleeping difficulty, anxiety, sadness, and guilt. He reported social isolation. On examination, he was sad but cooperative. Affect was appropriate and mood was dysphoric. He denied suicidal or homicidal ideation. Hs memory was intact, he was oriented, judgment was good, and insight was fair. His PTSD was noted to be chronic and moderately severe. He was assigned a GAF score of 56. 

This issue was remanded in June 2016 on the parties' agreement that the Board had not fully considered certain data entered in a January 2011 VA examination. The parties noted that the examination report, an examiner had noted that the Veteran's interpersonal relationships were "debilitated" and that his estrangement from others "destroys" his interpersonal relationships. 

There is no question that the examiner's description is relevant, but it is not dispositive either of the individual evidentiary item or the overall issue. There is no question that the Veteran's personal relationships as of January 2011 had been effected, however the Veteran had nonetheless reported that he had been married for 39 years and had worked for the Post Office for 36 years. While he reported stressors of feeling detached from others which destroyed his interpersonal relationships, he had good relationship with his wife, supervisor and co-workers. He had a daughter and also described his relationship with his daughter as good. He had not lost any time from work due to his PTSD, all indicating that he was capable of establishing and maintaining personal relationships. 

His reported symptoms included sleep problems, depression, and anxiety. The symptoms were continuous and of moderate severity. While he reported feeling that life was not worth living, he had no history of violent behavior or suicide attempts nor suicidal ideation such as including planning.

On examination, the Veteran was oriented. Appearance and hygiene were appropriate. Behavior was appropriate. The Veteran's affect and mood demonstrated anxiety. He had a diminished ability to think and concentrate. Communication and speech were normal. There was some difficulty understanding complex commands and the Veteran could not multi-task. There were no panic attacks, delusions, or hallucinations. The examiner noted obsessive-compulsive behaviors involving the Veteran's tools, but found it did not interfere with routine activities. Thought processes, judgment, and abstract thinking was normal. There was some memory impairment of a moderate degree that involved the retention of highly learned material and the completion of tasks. There was no suicidal or homicidal ideation. Although not dispositive, the examiner assigned a GAF score of 68, also indicating that the Veteran's symptoms were characterized as mild or transient, and the examiner found that his PTSD caused occupational and social impairment with a decrease in work efficiency and occupational tasks only during periods of significant stress.

In January 2012, the Veteran reported sleeping problems and social isolation. He had worked for the Postal Service for 38 years and was retiring soon in order to help take care of his wife. On examination, hygiene was good. Affect was appropriate and mood was dysphoric. His memory was intact. As was reported in January 2011, there was no suicidal or homicidal ideation. The Veteran was oriented, judgment was good, and insight was fair.

In May 2013, the Veteran reported trouble sleeping, hypervigilance, and intrusive thoughts. He had trouble concentrating. However, on examination, he was clean and cooperative. His affect was appropriate and mood was dysphoric. He did not have suicidal or homicidal ideation, delusions, or a flight of ideas. His memory was intact, he was oriented, judgement was good, and insight was fair. The Veteran's PTSD was characterized as chronic and static. He was assigned a GAF score of 48. 

In March 2014, the Veteran testified that his symptoms include depression, anxiety, insomnia, poor concentration, memory problems, and angry outbursts.

A June 2014 VA psychiatry note reflects the Veteran endorsed symptoms of anxiety, insomnia, nightmares, lack of concentration, hypervigilance, avoidance of thoughts related to the war and avoidance of conversations related to the war, he reported frustration at having his claim for benefits denied. 

His level of mental impairment had not markedly worsened. His mood was dysphoric and while he had moderate anxiety, he was compliant with his medication and it was helping. He was not abusing alcohol or illegal drugs and had no history of suicidal attempts or violent behavior. He was able to vent his feelings and left in good spirits.

Mental status examination showed that he had good hygiene, cooperative attitude and made adequate eye contact. His speech was clear; his mood was anxious; and, his affect was restricted. His thought content was adequate and he denied suicidal or homicidal ideation, plan or intent. His thought process was logical. Memory, attention and concentration were intact. He was oriented and his intellect was average. Insight and judgment were adequate. The psychiatrist found that the Veteran was in good contact with reality and displayed no overt psychotic, depressive or manic symptoms. A GAF score of 49 was assigned

On VA examination in October 2014, the Veteran reported having a good relationship with his wife, daughter, and siblings. He had retired from the Postal Service due to his age and problems with his feet. He reported difficulty concentrating at work. He avoided crowds and felt anxious going out with his wife. On examination, his symptoms included a depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and suicidal ideation. He also had severe anxiety and had occasional thoughts of harming others who would harm him. He was afraid of losing control of himself. The examiner characterized the Veteran's PTSD as causing occupational and social impairment with reduced reliability and productivity, the "severity statement" corresponding to a 50 percent evaluation.

For the appellate period, the evidence demonstrates that the Veteran's PTSD had been productive of symptomatology of a moderate nature, i.e., he exhibits occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships, and is adequately contemplated by the assigned 50 percent rating. 

As the U.S. Court of Appeals for the Federal Circuit explained, evaluation under 
§ 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013). The symptoms listed in DC 9411 are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

In the context of determining whether a higher 70 percent disability evaluation is warranted, the DC requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships -i.e., "the regulation ... requires an ultimate factual conclusion as to the veteran's level of impairment ..." Vazquez-Claudio, 713 F.3d at 117-18; see 38 C.F.R. § 4.130, DC 9411. 

The preponderance of the evidence is against a finding that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas and an inability to establish and maintain effective relationships. He has maintained relationships with his wife and daughter, and in an occupational setting with his co-workers and supervisors (prior to his retirement). Additionally, when he was employed, despite some complaints of concentration difficulties at work, there was no information that his job or work history had been impaired due to specific symptoms of PTSD. 

There was no intermittently illogical, obscure or irrelevant speech. There was no near-continuous panic or depression affecting his ability to function independently, appropriately or effectively. He has consistently been shown to be functioning cognitively, and behaving appropriately. There had been no evidence of spatial disorientation. He had not shown an inability to adapt to stressful circumstances or to maintain effective relationships. He did not have active thoughts of self-harm and he did not pose a persistent danger of hurting himself or others. There had been no periods of disorientation to time or place, or memory loss for names of close relatives or an occupation or home. In short, he does not have the constellation of symptoms indicative of the more severe disability. Thus, the Board finds that a 70 percent rating is not warranted.

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

The symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The Veteran's PTSD was manifested by periods of some low motivation and mood. The degree of impairment and symptoms are included in the criteria found in the rating schedule for the PTSD. Because the schedular rating criteria are adequate to rate the PTSD, the other two steps in the analysis of extra-schedular ratings need not be reached. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155. " Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1. 

A comparison of the Veteran's symptoms and functional impairments resulting from his disability with the pertinent schedular criteria does not show that his service-connected PTSD at issue presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 
38 C.F.R. § 3.321(b).

The occupational and social impairment caused by the Veteran's PTSD is specifically contemplated by the criteria discussed above, including the effect of the Veteran's PTSD on his occupation and daily life. In the absence of exceptional factors associated with the PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

The Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. Further, a claim for a total disability rating based on individual unemployability has not been raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009). Accordingly, it is not before the Board at this time. 


ORDER


The application to reopen a claim for service connection for hypertension is granted.

Service connection for rhinitis is denied.

Service connection for bilateral onychomycosis is denied.

Service connection for glaucoma, claimed as secondary to diabetes mellitus is denied.

A rating in excess of 50 percent for PTSD is denied.


REMAND

Regarding the Veteran's claim for service connection for hypertension, the bases of the medical opinion evidence is inadequate. The November 2015 examiner did not offer sufficient rationale for the conclusion that "PTSD does not cause or aggravate hypertension in my opinion." Further VA examination is necessary to assess the Veteran's claim.   

Regarding the Veteran's claim for service connection for peripheral neuropathy of the upper and lower bilateral extremities, further VA examination is necessary to assess etiology.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed hypertension. The claims file should be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and the clinical findings should be reported in detail. 

A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. After reviewing the entire record, the examiner should provide opinion with supporting explanations as to the following: 
 
Whether the Veteran's current hypertension was CAUSED OR AGGRAVATED (permanent worsening) by service-connected PTSD.

If aggravation of any hypertension by service-connected PTSD is shown, the examiner should objectively quantify, to the extent possible, the degree of aggravation beyond the level of impairment had no aggravation occurred. 

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

*A November 2015 VA examination report that documents the physician's finding, in pertinent part, that there was no indication of the Veteran having any aggravation of his hypertension from PTSD. The physician concluded that "PTSD does not cause or aggravate hypertension in my opinion." VBMS Entry December 11, 2015, p. 7-10/18.

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

2. Schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed peripheral neuropathy of the bilateral upper and lower extremities. The claims file should be made available to the examiner for review prior to examination. All indicated tests and studies, to include electromyography (EMG)/nerve conduction studies should be performed and the clinical findings should be reported in detail. 

A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. After reviewing the entire record, the examiner should provide opinion with supporting explanations as to the following: 
 
Whether the Veteran has current peripheral neuropathy of the upper and/or lower extremities that was CAUSED OR AGGRAVATED (permanent worsening) by service-connected PTSD.

If aggravation of any peripheral neuropathy of the upper or lower extremities by service-connected PTSD is shown, the examiner should objectively quantify, to the extent possible, the degree of aggravation beyond the level of impairment had no aggravation occurred. 

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

*An August 2014 VA examination report that reflects that neurological examination was normal and there was no pathology to render a diagnosis of peripheral neuropathy. VBMS Entry October 10, 2014, p. 34-40; 44-45/63.

*A May 2016 VA examination report that documents diagnoses of B-complex deficiency and mononeuritis of unspecified site. In explaining that the peripheral neuropathy was not proximately due to or the result of diabetes given that the Veteran did not have a diagnosis of diabetes, the examiner stated, in pertinent part, that there is no diabetic peripheral neuropathy; however, there is a condition or symptoms causing nerve pain or sensations of paresthesias and numbness for which other co-morbidities, such as psychiatric problems may be contributory. VBMS Entry May 6, 2016.

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

3. After completing all indicated development, readjudicate the claims remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


